Citation Nr: 1442724	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-32 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for Type II diabetes mellitus with cataracts.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of entitlement to a rating in excess of 20 percent for Type II diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES 

The Veteran seeks a total disability rating based on individual unemployability (TDIU).  VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits may be granted when it is established that the service-connected disabilities, standing alone, prevent the retaining of gainful employment.  If there is only one such disability,    it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based  upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

At the outset, the Board notes that the Veteran meets the schedular requirement for a TDIU.  Service connection has been established for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; a left radial nerve injury of the elbow resulting from a shell fragment wound, rated as 20 percent disabling; Type II diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the bilateral upper and lower extremities, each rated as 10 percent disabling; residuals of a shell fragment wound in the lower back, rated as 10 percent disabling; and multiple other disabilities that are currently assigned noncompensable ratings.  The Veteran's combined schedular rating is 80 percent.

During his April 2014 hearing, the Veteran testified that he currently experiences pain in the locations of the shell fragment wounds in his elbows, shoulders, and lower back, as well as pain that radiates down his arm.  He stated that the pain keeps him awake at night, and that the resulting lack of sleep causes him difficulty during the day.  The Veteran also reported that he is unable to stand, that it is painful for him to sit, and that he primarily lies down when at home.  He stated 
he hires individuals to come into his home to assist him with washing the dishes and washing his clothes, although he can cook sitting down.  Regarding his employment history, the Veteran testified that he worked in construction and then as a heavy equipment operator until he was injured on the job in the 1990s.  His duties included pouring concrete, performing street work, and driving trucks.  He testified that he has a twelfth grade education, with some additional junior college courses, but no degree, and that he has only performed manual labor.    

The record includes negative VA examination opinions regarding the effect of   the Veteran's individual service-connected disabilities, including PTSD, diabetes, and peripheral neuropathy, on his function and employability, and documents nonservice-connected conditions that also affect his ability to obtain and maintain gainful employment, including work-related neck and back injuries, morbid obesity, and sleep apnea.  One of the Veteran's private physicians submitted a letter enumerating the disabilities that he believed render the Veteran 100 percent disabled, but included nonservice-connected disabilities in that assessment.  However, the record also contains opinions from VA treatment providers noting that the Veteran's PTSD, alone, causes severe occupational and social impairment, and stating that he is unemployable due to his service-connected disabilities as a whole.

After reviewing the record, it is the opinion of the undersigned that the evidence is at least in equipoise regarding the question of whether the combined effect of the Veteran's service-connected disabilities makes it unlikely that he could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  In making that determination, the Veteran's limited education, his primary employment history consisting of manual labor, and his level of disability due to his PTSD, shrapnel wounds, peripheral neuropathy, and other service-connected disabilities have been considered.  Accordingly, resolving all doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


ORDER

A total disability rating based on individual unemployability is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.



REMAND

The Board finds that additional development is required prior to adjudication of the Veteran's claim for an increased disability rating for his service-connected Type II diabetes mellitus.  

During his hearing, the Veteran testified that he had received diabetes treatment from a specific private physician.  As it does not appear that a request for any medical records from that physician's practice has been made, the Board finds    that such an attempt must be made prior to adjudication of the Veteran's claim.  

Updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization form   for Dr. Warren of Family Care Partners.  If a properly completed release is received, request all relevant records from that facility.  Additionally, update the file with any VA treatment records relevant to the Veteran's claim from November 2013 to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


